This case was formerly before the Supreme Court. *62689 Ga. 311. It arose by the levy of an execution in. favor of Sharp against Turner on certain land to which a joint claim was interposed by Hicks and wife. She was Turner’s daughter. After the decision in 89 Ga., claimants were allowed to amend their claim affidavit by Hicks claiming an undivided half-interest in the .property, and his wife claiming (by separate affidavit) the other half-interest. The court ordered a trial of the claim of Hicks separately from that of his wife, on which trial the jury found the property not subject; and plaintiff’s motion for a new trial was overruled.
G. W. Gleaton and Capers Dickson, for plaintiff.
J. S. Boynton and E. E. Edwards, for claimant.